 

Exhibit 10.15

 

December 23, 2002

 

Scott Edwards

234 Sunset Avenue

Ridgewood, NJ 07450

 

Dear Scott:

 

Gateway is in the business of satisfying customers. Our aim is to deliver the
best products, the best service and the best value in the industry. To that end,
we are building a world class team of talent. We are excited about the skills
and values you can add to our executive team. Therefore, we are pleased to
extend to you the following offer of employment:

 

·   Position: Executive Vice President, Consumer, reporting to Ted Waitt,
Chairman and CEO, with an employment start date to be mutually agreed upon.

 

·   Salary and Bonus: Base salary of $400,000 per year, payable semi-monthly.
You will be eligible for participation in the GR2 (Get Results, Get Rewards)
incentive plan with a quarterly bonus of 100% of your quarterly annual base
salary, based on achievement of company target revenue and individual
performance. During the first quarter of your employment the bonus payment you
may receive will be prorated and will be paid in accordance with the terms of
the Plan.

 

·   Sign On Bonus: You will receive a hiring bonus of $125,000, less required
tax deductions, payable within fifteen days of employment. The hiring bonus is
repayable to Gateway if your employment ends on or before your one-year
anniversary date for any reason other than a Reduction in Force.

 

·   Initial Options: You will be given an initial stock option grant of 300,000
shares of Gateway common stock as of your start date. The option price will be
the closing price of the stock on your employment start date. Your stock options
have a 10-year life and will vest 25% per year from the date granted.

 

·   Stock Option Plan: You also will be eligible for additional stock options in
accordance with the terms of Gateway’s long-term Incentive Equity Plan. The
number of shares granted is at the discretion of the Compensation Committee of
the Board of Directors.



--------------------------------------------------------------------------------

 

·   Change of Control: In the event of change of control, standard change of
control and severance package would be provided as stated in the Change of
Control compensation plan.

 

·   Vacation: On January 1, 2003, you will start your first calendar plan year
for vacation, and will receive 4 weeks vacation per year.

 

·   Health and Medical Benefits: You are eligible on your date of hire, to
participate in the following Gateway group plans, in accordance with the terms
of each respective plan: health, dental, vision, life insurance and Section 125
Flexible Spending Accounts (medical and dependent care spending accounts). You
may also be eligible to participate in the Employee Stock Purchase Plan in the
first pay period in the seventh month of your employment. Please refer to the
“Annual Enrollment Guide” for additional information.

 

·   401(k) Investment Plan: You are eligible to participate in Gateway’s 401(k)
plan, beginning the first day of your employment with Gateway. You will receive
an enrollment kit in the mail from Wells Fargo with enrollment instructions and
plan highlights.

 

·   Relocation: You are eligible for relocation assistance under Plan 1 of
Gateway’s relocation benefits. You will be assigned a relocation consultant who
will be your single point-of-contact and who will work with you on every facet
of your move (e.g., real estate agent, home finding, apartment/temporary living,
mortgage). Please do not initiate any relocation activity until speaking with
your relocation consultant. The relocation amount is repayable pursuant to the
Gateway Relocation Repayment Agreement.

 

·   Termination: If your employment is terminated for reasons other than cause
you will receive separation/transition assistance according to the following
schedule: during your first two years of employment, 1 year of base salary will
be provided; during your third year of employment, 6 months of base salary will
be provided. If you are terminated after completing three years of employment,
you will not be eligible for separation/transition assistance.

 

·   A Non-Compete, Non-Disclosure and Intellectual Property agreement must be
signed prior to commencement of employment.

 

This employment offer is contingent upon successfully completing Gateway’s
pre-employment substance abuse screening and background check, executive
assessment, signing Gateway’s Non-Compete, Non-Disclosure, and Intellectual
Property agreement, signing Non-Harassment Policy and completing an I-9 form,
which establishes identity and employment eligibility, as well as other
documents which will be provided on your first day of employment.



--------------------------------------------------------------------------------

 

Scott, we are excited that you are becoming a member of the Gateway executive
team and look forward to working with you. We believe that our vision, Improving
the Quality of Life Through Technology, makes Gateway a great place to work.
Please confirm as indicated below that you accept the terms of this offer and
wish to join our team. Please retain a copy of this letter for your files, and
return the original letter to me at your earliest convenience. In the interim,
if you have any questions or if we can be of any assistance to you, please don’t
hesitate to call me at 720-934-8927.

 

Sincerely,

 

Charlie Piscitello, Vice President, Staffing and Organization Change Management

 

CC: John Heubusch, SVP, Strategy & Planning

 

Enclosure

 

Confirmation:

 

/s/Scott Edwards

 

1/15/03

--------------------------------------------------------------------------------

NAME

 

Date

 

This offer will expire ten days from the date of this letter and does not
constitute an express or implied contract of employment. At Gateway, employment
is at-will. This means that you can terminate your employment at any time and
for any reason and that the company reserves the right to terminate your
employment on the same basis, with or without cause.

 

3